Case 9:21-cv-80392-DMM Document 1 Entered on FLSD Docket 02/23/2021 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA


  ANDREZ MARQUEZ, on behalf of himself
  and all others similarly situated, including but
  not limited to, CLARISSA MOREJON,
  MORGAN HOWARD, SOPHIA                              Civil Action No. ____________________
  FELICIANO, JAMES BROMLEY, and JEFF
  BARR,                                              Removal from the Circuit Court for the
                                                     Fifteenth Judicial Circuit, in and for Palm
                         Plaintiffs,                 Beach County, Florida, Case Number 50-
                                                     2021-CA-000789-XXXX-MB
         v.

  AMAZON.COM, INC.,

                         Defendant.


                              DEFENDANT AMAZON.COM, INC.’S
                                   NOTICE OF REMOVAL
Case 9:21-cv-80392-DMM Document 1 Entered on FLSD Docket 02/23/2021 Page 2 of 16




  TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
  SOUTHERN DISTRICT OF FLORIDA, AND TO PLAINTIFFS AND THEIR COUNSEL
  OF RECORD:

          PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1332, 1441, 1446, and

  1453, Defendant Amazon.com, Inc. (“Amazon” or “Defendant”), hereby removes this action

  from the Circuit Court for the Fifteenth Judicial Circuit, in and for Palm Beach County, Florida,

  Case Number 50-2021-CA-000789-XXXX-MB, to the United States District Court for the

  Southern District of Florida, West Palm Beach Division. The Court has jurisdiction over this

  action under 28 U.S.C. § 1332(d)(2) because the amount in controversy exceeds the sum or value

  of $5 million, exclusive of interest and costs, Plaintiffs claim to represent a class comprised of

  over 100 members, and there is minimal diversity between the parties. In the alternative, this

  Court has original jurisdiction over this action under 28 U.S.C. § 1332(a) because complete

  diversity of citizenship exists between Plaintiffs and Defendant and Plaintiffs claim damages in

  excess of $1 million, exclusive of interest and costs. Grounds for removal are as follows:

                                 PROCEDURAL BACKGROUND

          1.      On January 19, 2021, Plaintiffs Andrez Marquez, Clarissa Morejon, Morgan

  Howard, Sophia Feliciano, James Bromley, and Jeff Barr filed a class action complaint on behalf

  of themselves, a nationwide class, and a Florida class, against Defendant in the Circuit Court for

  the Fifteenth Judicial Circuit, in and for Palm Beach County, Florida, Case Number 50-2021-

  CA-000789-XXXX-MB (the “State Court Action”).

          2.      On January 29, 2021, Plaintiffs served copies of the Summons, Complaint, and

  Civil Case Cover Sheet on Amazon. Copies of these documents, as well as the Proof of Service

  filed on February 5, 2021, are attached hereto as Exhibits A, B, C, and D, respectively.1


   1
       Attached hereto as Exhibit E is a copy of the State Court Action docket.


                                                    2
Case 9:21-cv-80392-DMM Document 1 Entered on FLSD Docket 02/23/2021 Page 3 of 16




          3.     On February 4, 2021, the parties filed a stipulation extending Defendants’ time to

  respond to the complaint to March 11, 2021, and setting a briefing schedule in the event

  Defendant files a motion in response to the Complaint. The stipulation is attached hereto as

  Exhibit F.2

          4.     As of this date, no further pleadings have been filed or served in the State Court

  Action and no further proceedings have been conducted in the State Court Action.

          5.     In their Complaint, Plaintiffs allege they lost two months of Amazon Prime

  benefits when Amazon temporarily prioritized the shipment of medical supplies, household

  staples, and other high-demand necessities during the initial months of the COVID-19 pandemic.

  Compl. ¶ 28. Plaintiffs further allege Amazon failed adequately to disclose to its customers that

  it could suspend Prime shipping and that it would not provide Prime customers a refund after

  doing so. Id. ¶¶ 29–31.

          6.     The four claims alleged are: (1) Violation of Florida Deceptive and Unfair Trade

  Practices Act (FDUPTA), Florida Statutes Section 501.201, et seq.; (2) Breach of Contract;

  (3) Negligent Misrepresentation; and (4) Unjust Enrichment. Id. ¶¶ 48–72.

          7.     Plaintiffs’ Complaint seeks damages “in excess of $1,000,000, excluding interests

  and costs,” id. ¶ 35, for an unspecified total amount of compensatory and punitive damages,

  attorney’s fees, costs and expenses, and interest, id. ¶ 73.

          8.     Plaintiffs further allege 118 million people were paying for Amazon Prime during

  the COVID-19 pandemic. Id. ¶ 26. According to the Complaint, Amazon thus “misappropriated

  approximately $1.18 billion dollars in membership fees from its Prime membership customers



   2
       Attached hereto as Exhibit G are Defendants’ counsel’s motions for pro hac vice admission
       in the Circuit Court for the Fifteenth Judicial Circuit.


                                                    3
Case 9:21-cv-80392-DMM Document 1 Entered on FLSD Docket 02/23/2021 Page 4 of 16




  (based upon a rounded down figure of $10 per month subscription fee).” Id. Plaintiffs allege

  that “[a] refund to a mere 25% of Prime customers, for one month of the subscription fee (based

  on a rounded down figure of $10), amounts to $295 million dollars.” Id. Thus, Plaintiffs seek

  compensatory damages of between at least $295 million and $1.18 billion. See id. Plaintiffs

  further seek punitive damages, attorney’s fees, and any other relief the Court deems equitable

  and just. Id. ¶ 73.

          9.     For purposes of this removal only, Amazon assumes Plaintiffs’ allegations are

  true.

                                       REMOVAL IS TIMELY

          10.    Plaintiffs served Amazon on January 29, 2021. Because Defendant’s Notice of

  Removal is filed within 30 days of service of the Summons and Complaint, it is timely under 28

  U.S.C. § 1446(b).

                                    GROUNDS FOR REMOVAL

          11.    This Court has original jurisdiction over this action pursuant to the Class Action

  Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). In the alternative, removal is proper

  under 28 U.S.C. § 1441 because this Court has subject matter jurisdiction over this action under

  28 U.S.C. § 1332(a).

          12.    Removal is also proper because this Court is the district court “for the district and

  division embracing the place where such action is pending,” and because Defendant is not a

  citizen of the State in which this action was brought. 28 U.S.C. § 1441.

          13.    Amazon denies Plaintiffs’ factual allegations and denies that Plaintiffs are entitled

  to bring class action claims or that the classes they purport to represent are entitled to the relief




                                                     4
Case 9:21-cv-80392-DMM Document 1 Entered on FLSD Docket 02/23/2021 Page 5 of 16




  requested.3 However, taking Plaintiffs’ claims as stated in the Complaint and the prayer for

  relief, all requirements for jurisdiction under 28 U.S.C. § 1332 have been met. Accordingly, this

  Court has jurisdiction over this action.

  I.      The Court Has Subject Matter Jurisdiction under CAFA

          14.     This Court has subject matter jurisdiction over this action pursuant to CAFA. 28

  U.S.C. § 1332(d).

          15.     Plaintiffs bring this action as a putative class action. CAFA applies “to any class

  action before or after the entry of a class certification order by the court with respect to that

  action.” 28 U.S.C. § 1332(d)(8).

          16.     Removal based on CAFA is proper because: (A) the amount placed in controversy

  by the Complaint exceeds, in the aggregate, $5 million, exclusive of interest and costs;

  (B) diversity of citizenship exists between one or more plaintiffs and one or more defendants;

  and (C) the aggregate number of putative class members is 100 or greater. 28 U.S.C. §§

  1332(d)(2), 1332(d)(5)(B), 1453. Removal is therefore proper under 28 U.S.C. § 1441(a).

                  The Amount in Controversy Exceeds $5 Million

          17.     Amazon avers, solely for the purposes of meeting the jurisdictional requirements

  for removal only, that Plaintiffs’ and the putative classes’ requested damages exceed $5 million.




   3
       Amazon denies that liability or damages can be established either as to Plaintiffs or on a
       class-wide basis. Amazon does not concede and reserves the right to contest at the
       appropriate time Plaintiffs’ allegations that this action may properly proceed as a class action.
       Amazon does not concede and reserves the right to contest at the appropriate time that any of
       Plaintiffs’ allegations constitute a cause of action against it under applicable Florida law. No
       statement or reference contained herein shall constitute an admission of liability or a
       suggestion that Plaintiffs will or could actually recover any damages based upon the
       allegations contained in the Complaint or otherwise. Amazon’s notice seeks only to establish
       that the amount in controversy plausibly exceeds the jurisdictional minimum under 28 U.S.C.
       § 1332.


                                                     5
Case 9:21-cv-80392-DMM Document 1 Entered on FLSD Docket 02/23/2021 Page 6 of 16




         18.     Pursuant to CAFA, the claims of the individual members in a class action are

  aggregated to determine whether the amount in controversy exceeds $5 million, exclusive of

  interests and costs. 28 U.S.C. § 1332(d)(6).

         19.     When a plaintiff does not expressly plead a specific amount in damages, a

  removing party seeking to invoke CAFA jurisdiction “need include only a plausible allegation

  that the amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin

  Operating Co. v. Owens, 574 U.S. 81, 89 (2014).

         20.     The Eleventh Circuit applies “a preponderance of the evidence” standard to

  determine whether removal under CAFA is proper. Dudley v. Eli Lilly & Co., 778 F.3d 909, 913

  (11th Cir. 2014); Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010). A

  defendant seeking to remove under CAFA need only show “that the amount in controversy more

  likely than not exceeds the . . . jurisdictional requirement [of $5 million].” Pretka, 608 F.3d at

  752 (internal quotation marks omitted). To satisfy this burden, a defendant may rely on

  “reasonable deductions, reasonable inferences, or other reasonable extrapolations.” Id. at 754.

         21.     Plaintiffs’ allegations—if accepted—would place in excess of $5 million in

  controversy, exclusive of interest and costs. See Shaver v. Ford Motor Co., 768 F. Supp. 2d

  1235, 1236–37 (S.D. Fla. 2011) (holding that removal under CAFA is proper where “the

  requisite amount of controversy of $5,000,000 is evident on the face of the complaint”).

         22.     Plaintiffs seek damages for the pro-rata amount paid for Amazon Prime during the

  time in which free and fist shipping service was allegedly suspended. Compl. ¶ 59. Plaintiffs

  allege 118 million people were paying for Amazon Prime during the COVID-19 pandemic. Id.

  ¶ 26. According to the Complaint, Amazon thus “misappropriated approximately $1.18 billion

  dollars in membership fees from its Prime membership customers (based upon a rounded down




                                                   6
Case 9:21-cv-80392-DMM Document 1 Entered on FLSD Docket 02/23/2021 Page 7 of 16




  figure of $10 per month subscription fee).” Id. Plaintiffs further allege that “[a] refund to a mere

  25% of Prime customers, for one month of the subscription fee (based on a rounded down figure

  of $10), amounts to $295 million dollars.” Id. Thus, Plaintiffs seek compensatory damages of

  between at least $295 million and $1.18 billion. See id.

          23.    In addition, Plaintiffs seek restitution from Amazon “removing all benefits, profits

  and compensation obtained by AMAZON from its wrongdoing,” id. ¶ 72, and an award of

  “restitution and disgorgement of AMAZON’s revenues to Plaintiff and each class member.” Id.

  ¶ 73(d).

          24.    Plaintiffs further request an unspecified amount of punitive damages, which also

  must be considered in determining the amount in controversy. Holley Equip. Co. v. Credit All.

  Corp., 821 F.2d 1531, 1535 (11th Cir. 1987); Webb v. Citibank (S.D.), N.A., No. 11 Civ. 80223,

  2011 WL 13228089, at *3 (S.D. Fla. Apr. 21, 2011) (“The fact that Plaintiff seeks punitive

  damages thus goes a long way toward convincing the Court that the amount in controversy

  threshold is met here, even resolving as this Court must all doubts in favor of the moving

  party.”).

          25.    Plaintiffs’ demand for “attorneys’ fees,” Compl. ¶ 73(i), which are permissible

  under Florida Statutes Section 501.2105 for claims under the FDUTPA, places an additional

  amount in controversy. Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1265 (11th Cir. 2000)

  (“When a statute authorizes the recovery of attorney’s fees, a reasonable amount of those fees is

  included in the amount in controversy.”). Plaintiffs’ first cause of action is based on the

  FDUTPA, Florida Statutes Section 501.201, et seq., which allows the prevailing party to receive

  “reasonable attorney’s fees and costs from the nonprevailing party.” Fla. Stat. § 501.2105;

  Compl. ¶¶ 48–54.




                                                   7
Case 9:21-cv-80392-DMM Document 1 Entered on FLSD Docket 02/23/2021 Page 8 of 16




           26.     Accordingly, Plaintiffs’ and the putative classes’ requested damages exceed $5

  million.4

                   Diversity of Citizenship as Defined Under CAFA Exists

           27.     To satisfy CAFA’s diversity requirement, a party need only show that minimal

  diversity exists. Minimal diversity, as defined by CAFA, requires that one putative class

  member be a citizen of a state different than one defendant. 28 U.S.C. § 1332(d)(2)(A).

           28.     Because Plaintiffs are citizens of Florida and Amazon is a citizen of Washington

  and Delaware, minimal diversity is met.

                   The Aggregate Number of Putative Class Members Is 100 or Greater

           29.     Plaintiffs assert claims on behalf of themselves and other similarly situated

  individuals in the United States “who purchased an AMAZON Prime membership, for fast and

  free shipping and delivery services, during the period of time commencing March 17, 2020

  through the time the within matter is disposed.” Compl. ¶ 38.

           30.     Plaintiffs allege the putative classes are comprised of more than 100 members.

  Id. ¶ 36.

           31.     Therefore, the classes as alleged in the Complaint satisfy the number of required

  members for purposes of CAFA. 28 U.S.C. § 1332(d)(5)(B).

  II.      The Court Has Original Jurisdiction Pursuant to 28 U.S.C. § 1332(a)

           32.     In addition, this Court has original jurisdiction over this action pursuant to 28

  U.S.C. § 1332(a). Complete diversity of citizenship exists between Plaintiffs and Defendants,




   4
        Amazon reserves the right to present evidence establishing the amount placed in controversy
        should Plaintiffs challenge whether the jurisdictional amount in controversy is met.


                                                     8
Case 9:21-cv-80392-DMM Document 1 Entered on FLSD Docket 02/23/2021 Page 9 of 16




  and the amount in controversy exceeds $75,000, exclusive of interest and costs. 28 U.S.C.

  § 1332(a). Therefore, removal is proper under 28 U.S.C. § 1441(a).

                 There Is Complete Diversity Between Plaintiffs and Defendants

         33.     Plaintiffs Andrez Marquez, Clarissa Morejon, Morgan Howard, Sophia Feliciano,

  James Bromley, and Jeff Barr are citizens of Florida. See Compl. ¶¶ 3–9.

         34.     Defendant Amazon is a Delaware corporation with its principal place of business

  in Seattle, Washington. Therefore, Amazon is a citizen of Delaware and Washington.

         35.     Accordingly, there is complete diversity between Plaintiffs and Defendant.

                 The Amount in Controversy Exceeds $75,000

         36.     Under 28 U.S.C. § 1332(a), the amount in controversy must “exceed[] the sum or

  value of $75,000, exclusive of interest and costs.”

         37.     Plaintiffs have not specified in the Complaint the exact amount of damages they

  seek, although they claim to “seek damages in excess of $1,000,000, excluding interest and

  costs.” Compl. ¶ 35. As there are only six named plaintiffs in this case, the amount in

  controversy alleged for each Plaintiff exceeds $75,000.

         38.     Amazon’s Notice of Removal need only make a “plausible allegation” that the

  amount in controversy exceeds the jurisdictional threshold. Dart Cherokee Basin Operating Co.

  v. Owens, 574 U.S. at 89.

         39.     Plaintiffs seek damages for the pro-rata amount paid for Amazon Prime during the

  time in which free and fast shipping service was allegedly suspended. Compl. ¶ 59.

         40.     Plaintiffs further seek restitution from Amazon “removing all benefits, profits and

  compensation obtained by AMAZON from its wrongdoing,” id. ¶ 72, and an award of

  “restitution and disgorgement of AMAZON’s revenues to Plaintiff and each class member.” Id.

  ¶ 73(d).


                                                   9
Case 9:21-cv-80392-DMM Document 1 Entered on FLSD Docket 02/23/2021 Page 10 of 16




          41.     Plaintiffs request an unspecified amount of punitive damages, which must also be

   considered in determining the amount in controversy. Holley Equip. Co. v. Credit All. Corp.,

   821 F.2d at 1535; Webb v. Citibank (S.D.), N.A., 2011 WL 13228089, at *3.

          42.     In addition, Plaintiffs’ demand for “attorneys’ fees,” Compl. ¶ 73(i), places an

   additional amount in controversy. Morrison v. Allstate Indem. Co., 228 F.3d at 1265.

          43.     Reasonable attorneys’ fees are calculated by multiplying the number of hours

   reasonably expended on the litigation times a reasonable hourly rate. See, e.g., Blum v. Stenson,

   465 U.S. 886, 888 (1984); Ass’n of Disabled Americans v. Neptune Designs, Inc., 469 F.3d 1357,

   1359 (11th Cir. 2006).

          44.     “A reasonable hourly rate is the prevailing market rate in the relevant legal

   community for similar services by lawyers of reasonably comparable skills, experience, and

   reputation.” Am. Civil Liberties Union of Ga. v. Barnes, 168 F.3d 423, 436 (11th Cir. 1999)

   (internal quotation omitted).

          45.     Mark A. Panzavecchia was admitted to the New York State Bar in 1997 and is the

   managing partner of his law firm, Panzavecchia & Associates, PLLC. According to his firm’s

   website, he is also an adjunct faculty member at John Jay College of Criminal Justice, where he

   teaches Evidence, Criminal law, the New York Penal law, Constitutional law, and the American

   Judiciary. Mark A. Panzavecchia, Panzavecchia & Associates PLLC,

   https://www.panzavecchialaw.com/mark-panzavecchia.html (last visited Feb. 23, 2021).

          46.     Anthony Russo was admitted to the Florida State Bar in 1995 and is a

   “[n]ationally [r]ecognized [t]rial lawyer,” and the founding partner of The Russo Firm. Anthony

   J. Russo, The Russo Trial Lawyers, https://therussofirm.com/the-lawyers/anthony-j-russo-jr/ (last

   visited Feb. 23, 2021).




                                                   10
Case 9:21-cv-80392-DMM Document 1 Entered on FLSD Docket 02/23/2021 Page 11 of 16




          47.     Courts in the Southern District of Florida regularly approve hourly rates of $500

   to attorneys with similar pedigrees practicing in the district. See, e.g., H.C. v. Bradshaw, 426 F.

   Supp. 3d 1266, 1277 (S.D. Fla. 2019) (approving partner’s hourly rate of $500 in approving class

   action settlement); Martin v. Creative Mgmt. Grp., Inc., No. 10 Civ. 23159, 2014 WL 11804564,

   at *1 (S.D. Fla. Jan. 23, 2014) (approving $500 hourly rate for attorney in wage and hour case);

   Parrot, Inc. v. Nicestuff Distrib. Int’l, Inc., No. 06 Civ. 61231, 2010 WL 680948, at *12 (S.D.

   Fla. Feb. 24, 2010) (approving partner’s $500 hourly rate).

          48.     Likewise, courts in the Southern District of Florida regularly approve hourly rates

   of $300 for senior and midlevel associates and hourly rates of $250 for first-year associates. See,

   e.g., Architectural Ingenieria Siglo XXI, LLC v. Dominican Republic, No. 13 Civ. 20544, 2020

   WL 6808856, at *16 (S.D. Fla. Apr. 16, 2020) (recommending hourly rate of $300 for associates

   admitted to the bar in 2010 and $250 for first-year associate), report and recommendation

   adopted, 2020 WL 5757493 (S.D. Fla. Sept. 28, 2020), appeal filed, No. 20-14058 (11th Cir.

   Oct. 30, 2020); Garcia v. United Recovery Sols., Inc., 17 Civ. 81199, 2018 WL 3701151, at *3

   (S.D. Fla. July 16, 2018) (recommending hourly rate of $300 for associate with seven years of

   experience, licensed in two states, and admitted to practice in multiple federal courts), report and

   recommendation adopted, No. 17-CV-81199, 2018 WL 4409981 (S.D. Fla. Aug. 1, 2018).

          49.     Although Defendant denies that Plaintiffs’ claims have any merit, Defendant

   avers, for the purposes of meeting the jurisdictional requirements for removal only, that taking

   into account the request for attorneys’ fees, Plaintiffs’ requested monetary recovery exceeds

   $75,000 per plaintiff. Plaintiffs claim to seek “damages in excess of $1,000,000, excluding

   interest and costs,” Compl. ¶ 35, which amounts to greater than $75,000 per plaintiff.

   Moreover, assuming 250 hours of attorney work per plaintiff at an hourly rate of $300 totals




                                                    11
Case 9:21-cv-80392-DMM Document 1 Entered on FLSD Docket 02/23/2021 Page 12 of 16




   $75,000 in attorneys’ fees per plaintiff. Thus, taken together, the attorneys’ fees and whatever

   damages Plaintiffs may seek in the case plausibly exceed the amount in controversy requirement.

          50.     Therefore, the total amount in controversy in this case exceeds the $75,000

   minimum necessary for diversity jurisdiction.

                                                NOTICE

          51.     Amazon will promptly serve Defendant’s Notice of Removal on Plaintiffs and

   will promptly file a copy of Defendant’s Notice of Removal with the Clerk of the Circuit Court

   for the Fifteenth Judicial Circuit, in which the action is pending, as required under 28 U.S.C.

   § 1446(d).

          52.     Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all “process,

   pleadings, and orders served” upon Amazon as well as other documents filed in the State Court

   Action are filed concurrently with this Notice of Removal as Exhibits A through G.

                                             CONCLUSION

          53.     Defendant reserves the right to amend or supplement this Notice of Removal as

   may be appropriate.

          54.     Defendant submits this Notice of Removal without waiving any defenses to the

   claims asserted by Plaintiffs or conceding that Plaintiffs have pleaded claims upon which relief

   may be granted.

          55.     Should Plaintiffs file a motion to remand this case, Defendant respectfully

   requests an opportunity to respond more fully in writing.

          WHEREFORE, Amazon requests that this action be removed from the Circuit Court for

   the Fifteenth Judicial Circuit to the United States District Court for the Southern District of

   Florida.




                                                    12
Case 9:21-cv-80392-DMM Document 1 Entered on FLSD Docket 02/23/2021 Page 13 of 16




   Dated: February 23, 2021         Respectfully submitted,

                                     s/ Robert M. Brochin
                                     Robert M. Brochin
                                     Florida Bar No. 319661
                                     bobby.brochin@morganlewis.com
                                     Morgan, Lewis & Bockius LLP
                                     600 Brickell Avenue
                                     Suite 1600
                                     Miami, Florida 33131 2339
                                     Telephone: 305.415.3456

                                     -and-

                                     Anne Champion (pro hac vice forthcoming)
                                     achampion@gibsondunn.com
                                     Marc P. Epstein (pro hac vice forthcoming)
                                     mepstein@gibsondunn.com
                                     GIBSON, DUNN & CRUTCHER LLP
                                     200 Park Avenue, 47th Floor
                                     New York, New York 10166
                                     Telephone: 212.351.4000

                                    Counsel for Defendant Amazon.com, Inc.




                                       13
Case 9:21-cv-80392-DMM Document 1 Entered on FLSD Docket 02/23/2021 Page 14 of 16




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 23rd day of February, 2021, I electronically filed the foregoing

   with the Clerk of Court using CM/ECF. I will additionally arrange for a copy of this Notice of

   Removal to be sent by US Mail and email to counsel of record.



                                                                /s/Robert M. Brochin
                                                                  Robert M. Brochin


   Service List

   ANTHONY J. RUSSO JR., P.A. d/b/a THE RUSSO FIRM
   Anthony J. Russo Jr
   301 W. Atlantic Ave., Suite 0-2
   Delray Beach, Florida 33444
   Telephone: (844) 847-8300
   anthony@therussofirm.com

   PANZAVECCHIA & ASSOCIATES, PLLC
   Mark A. Panzavecchia
   1000 Franklin Avenue, Suite 204
   Garden City, New York 11530
   Telephone: (516) 776-9494
   mark@panzavecchialaw.com

   Attorneys for Plaintiffs
                                                                                                                                                Save As...                    Print                   Reset
             Case 9:21-cv-80392-DMM Document
JS 44 (Rev. 10/20) FLSD Revised 10/14/2020   1 Entered
                                          CIVIL COVER  onSHEET
                                                          FLSD Docket 02/23/2021 Page 15 of 16
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)      PLAINTIFFS             Marquez, Andrez; Morejon, Clarissa; Howard, Morgan;                            DEFENDANTS
                                   Bromley, James; and Barr, Jeff                                                                           Amazon.com, Inc.

   (b)     County of Residence of First Listed Plaintiff        Palm Beach County, FL                             County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                              (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                            THE TRACT OF LAND INVOLVED.
   (c)     Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
        Anthony J. Russo, Jr., 301 W. Atlantic Ave., Suite 204, Delray Beach, FL 33444                            Robert M. Brochin, Morgan, Lewis & Bockius LLP, 600 Brickell Avenue, Suite
        Tel. 844-847-8300                                                                                         1600, Miami, FL 33131, Tel. 305-415-3000

(d) Check County Where Action Arose:                 MIAMI- DADE         MONROE         BROWARD         PALM BEACH      MARTIN      ST. LUCIE     INDIAN RIVER       OKEECHOBEE        HIGHLANDS


II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                             (For Diversity Cases Only)                                           and One Box for Defendant)
    1    U.S. Government                  3                    Federal Question                                                       PTF         DEF                                             PTF DEF
           Plaintiff                              (U.S. Government Not a Party)                         Citizen of This State           1            1       Incorporated or Principal Place          4      4
                                                                                                                                                             of Business In This State

    2    U.S. Government                X4                        Diversity                             Citizen of Another State            2          2     Incorporated and Principal Place          5          5
           Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                        Citizen or Subject of a             3          3     Foreign Nation                            6          6
                                                                                                          Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)                                Click here for: Nature of Suit Code Descriptions
            CONTRACT                                          TORTS                                      FORFEITURE/PENALTY                       BANKRUPTCY                            OTHER STATUTES
  110 Insurance                         PERSONAL INJURY                    PERSONAL INJURY                 625 Drug Related Seizure             422 Appeal 28 USC 158                 375 False Claims Act
  120 Marine                            310 Airplane                       365 Personal Injury -               of Property 21 USC 881           423 Withdrawal                        376 Qui Tam (31 USC
  130 Miller Act                        315 Airplane Product                   Product Liability           690 Other                                28 USC 157                         3729 (a))
  140 Negotiable Instrument                 Liability                      367 Health Care/                                                                                           400 State Reapportionment
  150 Recovery of Overpayment           320 Assault, Libel &                   Pharmaceutical                                                    PROPERTY RIGHTS                      410 Antitrust
      & Enforcement of Judgment             Slander                            Personal Injury                                                  820 Copyrights                        430 Banks and Banking
  151 Medicare Act                      330 Federal Employers’                 Product Liability                                                830 Patent                            450 Commerce
  152 Recovery of Defaulted                 Liability                      368 Asbestos Personal                                                835 Patent – Abbreviated              460 Deportation
                                                                                                                                                  New Drug Application
                                                                                                                                                840 Trademark                         470 Racketeer Influenced and
        Student Loans                   340 Marine                              Injury Product                                                  880 Defend Trade Secrets              Corrupt Organizations
                                                                                                                                                 Act of 2016
      (Excl. Veterans)                  345 Marine Product                    Liability                             LABOR                         SOCIAL SECURITY                     480 Consumer Credit
                                                                                                                                                                                        (15 USC 1681 or 1692)
  153 Recovery of Overpayment                Liability                   PERSONAL PROPERTY                 710 Fair Labor Standards             861 HIA (1395ff)
      of Veteran’s Benefits             350 Motor Vehicle                 370 Other Fraud                      Act                              862 Black Lung (923)                  490 Cable/Sat TV
  160 Stockholders’ Suits               355 Motor Vehicle                 371 Truth in Lending             720 Labor/Mgmt. Relations            863 DIWC/DIWW (405(g))                850 Securities/Commodities/
  190 Other Contract                        Product Liability             380 Other Personal               740 Railway Labor Act                864 SSID Title XVI                    Exchange
  195 Contract Product Liability        360 Other Personal                    Property Damage              751 Family and Medical               865 RSI (405(g))                      890 Other Statutory Actions
  196 Franchise                             Injury                        385 Property Damage                  Leave Act                                                              891 Agricultural Acts
                                        362 Personal Injury -                 Product Liability            790 Other Labor Litigation                                                 893 Environmental Matters
                                            Med. Malpractice                                               791 Empl. Ret. Inc.                                                        895 Freedom of Information
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS                     Security Act                      FEDERAL TAX SUITS                    Act
    210 Land Condemnation               440 Other Civil Rights            Habeas Corpus:                                                        870 Taxes (U.S. Plaintiff             896 Arbitration
    220 Foreclosure                     441 Voting                        463 Alien Detainee                                                         or Defendant)                    899 Administrative Procedure
    230 Rent Lease & Ejectment          442 Employment                    510 Motions to Vacate                                                 871 IRS—Third Party 26 USC             Act/Review or Appeal of
                                                                          Sentence                                                              7609                                  Agency Decision
    240 Torts to Land                   443 Housing/                         Other:                                                                                                   950 Constitutionality of State
                                        Accommodations                                                                                                                                Statutes
    245 Tort Product Liability          445 Amer. w/Disabilities -        530 General                          IMMIGRATION
    290 All Other Real Property             Employment                    535 Death Penalty                462 Naturalization Application
                                        446 Amer. w/Disabilities -        540 Mandamus & Other             465 Other Immigration
                                            Other                         550 Civil Rights                     Actions
                                        448 Education                     555 Prison Condition
                                                                          560 Civil Detainee –
                                                                          Conditions of
                                                                          Confinement
V. ORIGIN                   (Place an “X” in One Box Only)
    1    Original          2 Removed         3 Re-filed            4 Reinstated           5   Transferred from            6 Multidistrict         7 Appeal to                 8 Multidistrict
         Proceeding          from State        (See VI               or                       another district            Litigation
                                                                                                                                                    District Judge              Litigation      9 Remanded   from
                                                                                                                                                                                                  Appellate Court
                             Court             below)                Reopened                 (specify)                   Transfer
                                                                                                                                                    from Magistrate             – Direct
                                                                                                                                                    Judgment                    File
VI. RELATED/                              (See instructions): a) Re-filed Case                YES         NO              b) Related Cases           YES          NO
RE-FILED CASE(S)                                          JUDGE:                                                                                    DOCKET NUMBER:
                                          Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION 28 U.S.C. §§ 1332, 1441, 1446 and 1453
                     LENGTH OF TRIAL via 14 days estimated (for both sides to try entire case)
VIII. REQUESTED IN      CHECK IF THIS IS A CLASS ACTION
                                              x                 DEMAND $ 75,000                                                                        CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER F.R.C.P. 23
                                                                                                                                                    JURY DEMAND:                        Yes         No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE                                                                             SIGNATURE OF ATTORNEY OF RECORD
            February 23, 2021                                                                                                      /s/Robert M. Brochin

FOR OFFICE USE ONLY : RECEIPT #                                AMOUNT                             IFP                 JUDGE                                  MAG JUDGE
        Case 9:21-cv-80392-DMM Document 1 Entered on FLSD Docket 02/23/2021 Page 16 of 16
JS 44 (Rev. 10/20) FLSD Revised 10/14/2020


                    INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required
for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each
civil complaint filed. The attorney filing a case should complete the form as follows:
I.      (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official,
giving both name and title.
        (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation
cases, the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
 II.    Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in
one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and
box 1 or 2 should be marked. Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4
is checked, the citizenship of the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.
IV.      Nature of Suit. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature
of suit code that is most applicable. Click here for: Nature of Suit Code Descriptions.
V.      Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the
petition for removal is granted, check this box.
Refiled (3) Attach copy of Order for Dismissal of Previous case. Also complete VI.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
Remanded from Appellate Court. (8) Check this box if remanded from Appellate Court.
VI.    Related/Refiled Cases. This section of the JS 44 is used to reference related pending cases or re-filed cases. Insert the docket numbers and the
corresponding judges name for such cases.

VII. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553
                           Brief Description: Unauthorized reception of cable service
VIII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.


Date and Attorney Signature. Date and sign the civil cover sheet.
